DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 02/09/2021 has been entered. Claims 6 and 7 are cancelled.  Claims 1-5 and 8-20 are pending in this instant application.  Claims 2 and 15-20 are withdrawn. Claims 1, 3-5, and 8-14 are currently under examination.   

Priority
This is US Application No. 16/560,565 filed on 09/04/2019 and claims benefit of US Provisional Application No. 62/726,467 filed on 09/04/2018.

Withdrawn Drawing/Claim Objections/Rejections
The objection of Fig. 1, Fig. 2, and Fig. 3 drawings because of blurry and/or truncation, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 09/10/2020, is withdrawn in view of replacement of Fig. 1, Fig. 2, and Fig. 3 filed on 02/09/2021.
The objection of claims 1, 3, 4, 11, and 14 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 09/10/2020, is withdrawn in view of amended claims 1, 3, 4, 11, and 14.
The objection of claim 11 under 37 CFR 1.75 as being a substantial duplicate of claim 3, as set forth on page 3 of the Non-Final Rejection mailed on 09/10/2020, is withdrawn in view of amended claim 11.
The rejection of claims 1 and 3-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 8 to 9 of the Non-Final Rejection mailed on 09/10/2020, is withdrawn in view of amended claims 1 and 9, and cancelled claims 6 and 7. Claims 3-5, 8, and 10-13 depend from claim 1.
withdrawn in view of amended claims 1 and 14, and cancelled claims 6 and 7. Claims 3, 4, and 10-12 depend from claim 1.
The rejection of claims 1, 3, 4, and 6-14 under 35 U.S.C. 103 as being unpatentable over Petito et al. in view of Petito ‘921, as set forth on pages 11-13 of the Non-Final Rejection mailed on 09/10/2020, is withdrawn in view of amended claims 1 and 14, and cancelled claims 6 and 7. Claims 3, 4, and 8-13 depend from claim 1.
The rejection of claims 1, 3-7, 10-12, and 14 under 35 U.S.C. 103 as being unpatentable over Petito et al. in view of Minatelli et al., as set forth on pages 13 to 14 of the Non-Final Rejection mailed on 09/10/2020, is withdrawn in view of amended claims 1 and 14, and cancelled claims 6 and 7. Claims 3-5 and 10-12 depend from claim 1.

New (necessitated by amendment) Drawing/Claim Objections
The drawings are objected to because Fig. 1, filed on 02/09/2021, contains unknown “???” or “??????????”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim 4 is objected to because of the following informalities: In claim 4, change the incorrect recitation “an administration”, which has been recited as “administering” in preceding claim, to “the administration”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 8-14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for lessening a symptom of degenerative joint disease in a non-human animal, does not reasonably provide enablement for alleviating a symptom of, alleviating (or alleviates) at least one symptom of, or the prophylaxis of a degenerative joint disease in a non-human animal. The term “alleviating” is defined “as used herein refer to both (1) therapeutic measures that cure, slow down, lessen symptoms of, and/or halt progression of a diagnosed pathologic condition or disorder (e.g., degenerative joint disease) and (2) prophylactic or preventative measures that prevent or slow the development of a targeted pathologic condition or disorder” in the specification (p. 11/24, lines 12-16). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 3, 5, and 8-13 depend from claim 1.
Applicants claim a method for alleviating (encompassing prevention) a symptom of, alleviating (or alleviates) at least one symptom of, or the prophylaxis of a degenerative joint disease in a non-human animal recited in claims 1, 4, and 14. However, no limiting definition of “prophylaxis" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method of for alleviating (encompassing prevention) a symptom of, alleviating (or alleviates) at least one symptom of, or the prophylaxis of a degenerative joint disease in a non-human animal as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate a symptom of a degenerative joint disease or a degenerative joint disease in a non-human animal by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of 
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method for alleviating a symptom of degenerative joint disease in a non-human animal, comprising administering a food supplement consisting of: an extracellular matrix composition comprising hyaluronic acid, collagen and glucosamine or pharmaceutically acceptable salts thereof, and a vitamin composition, wherein the food supplement is effective at alleviating at least one symptom of the degenerative joint disease (claim 1), wherein the food supplement alleviates the at least one symptom of the degenerative joint disease within a week after administration (claim 4); and A method for the prophylaxis of a degenerative joint disease in a nonhuman animal, comprising administering a food supplement comprising hydrolyzed collagen, hyaluronic acid, glucosamine hydrochloride and ascorbic acid to the nonhuman animal (claim 14).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of any symptom of any degenerative joint disease or any degenerative joint disease in a non-human animal using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent any symptom of any degenerative joint disease or any degenerative joint disease in a non-human animal. Jerosch (International Journal of Rheumatology, Volume 2011, Article ID 969012, p. 1-17, 2011) disclosed that osteoarthritis (OA) is a degenerative joint disease that is characterized by increasing loss of cartilage and inflammation of the synovial membrane. The treatment with chondroprotectives, such as glucosamine sulfate, chondroitin sulfate, hyaluronic acid, collagen hydrolysate, or nutrients, such as antioxidants and omega-3 fatty acids is a promising therapeutic approach. The targeted administration of selected micronutrients leads to a more effective reduction of OA symptoms. Their chondroprotective action can be explained by a dual mechanism: (1) as basic components of cartilage and synovial fluid, they stimulate the anabolic process of the cartilage metabolism; (2) their anti-inflammatory action can delay many inflammation-induced catabolic processes in the cartilage. These two mechanisms are able to slow the progression of cartilage destruction. It has been shown that OA patients have a significantly reduced concentration of antioxidants (vitamins C and E) and increased oxidative stress. Vitamin C stimulates collagen synthesis. An animal study showed that vitamin C has a protective effect on knee cartilage. Patients treated with vitamin E displayed a significant reduction in pain when compared to placebo. The combination of selenium and vitamins A, C, and E, had a positive but nonsignificant effect that tends to improve pain and stiffness in OA patients, compared to placebo. Future “nutraceutical” approaches to OA most likely will have to be more complex and should include glucosamine sulfate (and/or chondroitin sulfate) together with hyaluronic acid, collagen hydrolysate, and several other nutrients which were shown to have promising actions on joint cartilage, synovial fluid, and overall clinical outcome in OA patients (page 1, Abstract; page 10, right col., para. 2-4; page 11, right col., para. 7). One of skilled artisan would understand that contemporary management of a degenerative joint disease, including osteoarthritis (OA), is to minimize symptoms of degenerative joint disease, not to prevent, or to reduce for long-term the occurrence of or to eliminate a symptom of a degenerative joint disease or a degenerative joint disease in a non-human animal.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing a symptom of a degenerative joint disease or a degenerative joint disease in a non-human animal as recited in the claim. The exemplary embodiments of the Specification merely present Example 2: The 
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the method comprising administering an extracellular matrix composition comprising hydrolyzed collagen, hyaluronic acid, and glucosamine hydrochloride; and a vitamin composition (or ascorbic acid). Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent a symptom of a degenerative joint disease or a degenerative joint disease in a non-human animal.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of a symptom of a degenerative joint disease or a degenerative joint disease in a non-human animal, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


In response, these arguments are found not persuasive because of the following reasons. The “preventing” or “to prevent” was disclosed but was not specifically defined to limit the scope; and thus the “alleviating”, “alleviates”, or “prophylaxis” encompasses prevention of a healthy non-human animal from getting any symptom of any degenerative joint disease. Also, the scope of enablement rejection is evidence-based. The cited reference did not support the “alleviating”, “alleviates”, or “prophylaxis” in the claimed method. Applicant is advised to change the recitations “alleviating” (claim 1), “alleviates” (claim 4), and “the prophylaxis” (claim 14) to “lessening”, “lessens”, and “slowing development”, respectively.

 New (necessitated by amendment) Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim interpretation: Claim 1 recites “a food supplement consisting of: an extracellular matrix composition comprising hyaluronic acid, collagen and glucosamine or pharmaceutically acceptable salts thereof, and a vitamin composition comprising ascorbic acid, vitamin D, vitamin E, and coenzyme Q10”, in which the extracellular matrix composition and the vitamin composition are open-ended, and thus the food supplement does not limit to recited hyaluronic acid, collagen, glucosamine or pharmaceutically acceptable salts thereof, ascorbic acid, vitamin D, vitamin E, and coenzyme Q10, and would further encompass compounds other than extracellular matrix agent and vitamin.

(I) Claims 1, 3, 4, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moore et al. (US 2011/0171187, published on July 14, 2011, hereinafter referred to as Moore ‘187) as evidenced by Ruff et al. (Food and Chemical Toxicology 50:604-611, 2012, hereinafter referred to as Ruff ‘2012).
With regard to structural limitations “A method comprising administering to a non-human animal (or a domesticated animal, wherein the domesticated animal is a dog, a cat or a horse) suffering from a degenerative joint disease (or arthritis) an effective food supplement consisting of: an extracellular matrix composition comprising hyaluronic acid, collagen (or hydrolyzed collagen) and glucosamine or pharmaceutically acceptable salts thereof, and a vitamin composition comprising ascorbic acid (= vitamin C), vitamin D, vitamin E, and coenzyme Q10” (claims 1, 8-10, and 12):
Moore ‘187 disclosed a method for promoting at least one of pain relief, growth, repair, and/or maintenance of bone and/or joint tissue in a mammalian subject, the method comprises administering to the mammalian subject a dietary supplement comprising at least one chondroprotective agent and at least one metal chelate. Optionally, the dietary supplement may include at least one additional ingredient selected from the group consisting of vitamin, mineral, amino acid, antioxidant, yeast culture, essential fatty acid, and pharmaceutically acceptable excipient. The dietary supplements may be administered to a mammalian subject to treat several disorders or indications, including osteoarthritis, joint effusion, joint erosion, joint inflammation and pain. The mammalian subject may be a human, agricultural animal (e.g., cattle, swine, sheep, or goats), zoo animal (e.g., ungulate), or a companion animal (dog, horse, or cat) (pages 2/14 to 3/14, [0010, 0016, and 0017]; page 7/14, [0081]). In an exemplary embodiment, the chondroprotective agent comprises a mixture of chondriotin sulfate, hyaluronic acid, glucosamine, and collagen. An exemplary formulation is commercially available under the trade name Natural Egg Shell Membrane (NEM® sold by ESM Technologies; Ruff ‘2012 cited here as evidence, disclosed that the isolated membrane is then partially hydrolyzed in an aqueous medium using a proprietary process and dry-blended to produce Natural Eggshell Membrane (NEM®) powder. Compositional analysis of NEM® conducted by ESM has identified a high content of protein and moderate quantities of glucosamine, chondroitin sulfate, hyaluronic acid, and collagen, page 605, left col., para. 2). Suitable vitamins for use in the dietary supplement include vitamin C, vitamin A, vitamin E, vitamin B12, vitamin K, riboflavin, niacin, vitamin D, vitamin B6, folic acid, pyridoxine, thiamine, pantothenic acid, and biotin. The form of the vitamin may include salts of the vitamin, derivatives of the vitamin, compounds having the same or similar activity of a vitamin, and metabolites of a vitamin. The dietary supplement may include one or more suitable antioxidants, including ascorbic acid, alpha-carotene, beta-carotene, tocopherols (i.e., alpha-, beta-, gamma- and delta-tocopherol), vitamin K, vitamin Q10, or combinations thereof. Suitable glucosamine forms include glucosamine sulfate, 
Thus, these teachings of Moore ‘187 as evidenced by Ruff ‘2012 anticipate or, in the alternative, is obvious over Applicant’s claims 1, 3, 4, and 8-12, because the chondroprotective agent of the references comprises a mixture of hyaluronic acid, glucosamine, and hydrolyzed collagen, and the vitamin and/or antioxidant comprise(s) vitamin C (= ascornic acid), vitamin A (= alpha-carotene and/or beta-carotene), vitamin E (= tocopherols), vitamin D, vitamin K, and vitamin Q10 (= Coenzyme Q10). The method or dietary supplement of Moore ‘187 as evidenced by Ruff ‘2012 meets all structural limitation of claimed method or food supplement, and would achieve the same intended results or would carry the same properties, respectively, including “the at least one symptom of the degenerative joint disease comprises limping, reduced mobility, muscle atrophy or licking, chewing and/or biting of an affected joint (or is lessened within a week of the administration)”, required by claims 3, 4, and 11.

(II) Claims 1, 3, 4, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2011/0171187, published on July 14, 2011, hereinafter referred to as Moore ‘187) in view of Petito et al. (US 2002/0025921, published on February 28, 2002, hereinafter referred to as Petito ‘921). Claims 1, 3, 4, and 8-12 are rejected here because they have been rejected by the primary reference under 102/103 above.
Moore ‘187 disclosed a method for promoting at least one of pain relief, growth, repair, and/or maintenance of bone and/or joint tissue in a mammalian subject, the method comprises administering to the mammalian subject a dietary supplement comprising at least one chondroprotective agent and at least one metal chelate. Optionally, the dietary supplement may include at least one additional ingredient selected from the group consisting of vitamin, mineral, amino acid, antioxidant, yeast culture, essential fatty acid, and pharmaceutically acceptable excipient. The dietary supplements may be administered to a mammalian subject to treat several disorders or indications, including osteoarthritis, joint effusion, joint erosion, joint inflammation and pain. The mammalian subject may be a human, agricultural animal (e.g., cattle, swine, sheep, or goats), zoo animal (e.g., ungulate), or a companion animal (dog, horse, or cat) (pages 2/14 to 3/14, [0010, 0016, and 0017]; page 7/14, [0081]). In an exemplary embodiment, the chondroprotective agent comprises a mixture of chondriotin sulfate, hyaluronic acid, glucosamine, and collagen. An exemplary formulation is commercially available under the trade name Natural Egg Shell Membrane (NEM® sold by ESM Technologies). Suitable vitamins for use in the dietary supplement include vitamin C, vitamin A, vitamin E, vitamin B12, vitamin K, riboflavin, niacin, vitamin D, vitamin B6, folic acid, pyridoxine, thiamine, pantothenic acid, and biotin. The form of the vitamin may include salts of the vitamin, derivatives of the vitamin, compounds having the same or similar activity of a vitamin, and metabolites of a vitamin. The dietary supplement may include one or more suitable antioxidants, including ascorbic acid, alpha-carotene, beta-carotene, tocopherols (i.e., alpha-, beta-, gamma- and delta-tocopherol), vitamin K, vitamin Q10, or combinations thereof. Suitable glucosamine forms include glucosamine sulfate, glucosamine hydrochloride, glucosamine hydroiodide, glucosamine pyruvate, glucosamine phosphate, ß-glucosamine, α-glucosamine, and N-acetylglucosamine. Other suitable anti-inflammatory preparations include collagen hydrolysates and milk micronutrient concentrates (page 4/14, [0037-0039]; pages 5/14 to 6/14, [0058 and 0062]; page 4/14, [0033]).
Moore ‘187 did not explicitly disclose “a hydrolyzed collagen, wherein the hydrolyzed collagen is a porcine collagen” and “glucosamine hydrochloride”, required by claims 12-14.
Petito ‘921 disclosed a method and composition for growing, protecting, and healing of tissues and cells of animals or humans. The hydrolyzed collagen is from either a bovine (bone and skin, porcine, fish, avian or a synthetic source. The composition comprising a hydrolyzed collagen and hyaluronic acid as the basic ingredients can be utilized in numerous physical forms, taken orally for the relief of osteoarthritis. The composition can be formulated as an oral nutritional composition. In addition to hydrolyzed collagen, the oral nutritional composition can include glucosamine hydrochloride, chondroitin sulfate, sodium hyaluronate, a manganese salt such as chelated manganese ascorbate, and L-malic acid. In addition to the hydrolyzed collagen, the composition should further include in the oral formulation vitamins A, C and E. The composition can be an intermediate for a nutritional oral supplement for osteoarthritis (page 2/13, [0002 and 0011]; page 3/13, [0022-0024]). Case study for administration of hydrolyzed collagen in cat or dog (page 12/13, [0141-0146]). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic collagen and generic glucosamine as taught by Moore ‘187 with specific hydrolyzed porcine collagen and glucosamine hydrochloride in view of Petito ‘921, respectively. One would have been motivated to do so because (a) Moore ‘187 teaches a dietary supplement for treating arthritis or osteoarthritis in a cat, a dog, or a horse, and (b) Petito ‘921 teaches a method and oral supplement for treating arthritis or osteoarthritis in a cat or a dog. The supplement comprises a hydrolyzed collagen (for example, from porcine) and glucosamine hydrochloride as the basic ingredients, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic collagen and generic glucosamine as taught by Moore ‘187 with specific hydrolyzed porcine collagen and glucosamine hydrochloride in view of Petito ‘921, respectively, one would achieve Applicant’s claims 1, 3, 4, and 8-14. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

Moore et al. (US 2011/0171187, published on July 14, 2011, hereinafter referred to as Moore ‘187) in view of Minatelli et al. (US Patent Application Publication No. 2016/0303162, published on October 20, 2016, hereinafter referred to as Minatelli ‘162). Claims 1, 3, 4, and 8-11 are rejected here because they have been rejected by the primary reference under 102/103 above.
Moore ‘187 disclosed a method for promoting at least one of pain relief, growth, repair, and/or maintenance of bone and/or joint tissue in a mammalian subject, the method comprises administering to the mammalian subject a dietary supplement comprising at least one chondroprotective agent and at least one metal chelate. Optionally, the dietary supplement may include at least one additional ingredient selected from the group consisting of vitamin, mineral, amino acid, antioxidant, yeast culture, essential fatty acid, and pharmaceutically acceptable excipient. The dietary supplements may be administered to a mammalian subject to treat several disorders or indications, including osteoarthritis, joint effusion, joint erosion, joint inflammation and pain. The mammalian subject may be a human, agricultural animal (e.g., cattle, swine, sheep, or goats), zoo animal (e.g., ungulate), or a companion animal (dog, horse, or cat) (pages 2/14 to 3/14, [0010, 0016, and 0017]; page 7/14, [0081]). In an exemplary embodiment, the chondroprotective agent comprises a mixture of chondriotin sulfate, hyaluronic acid, glucosamine, and collagen. An exemplary formulation is commercially available under the trade name Natural Egg Shell Membrane (NEM® sold by ESM Technologies). Suitable vitamins for use in the dietary supplement include vitamin C, vitamin A, vitamin E, vitamin B12, vitamin K, riboflavin, niacin, vitamin D, vitamin B6, folic acid, pyridoxine, thiamine, pantothenic acid, and biotin. The form of the vitamin may include salts of the vitamin, derivatives of the vitamin, compounds having the same or similar activity of a vitamin, and metabolites of a vitamin. The dietary supplement may include one or more suitable antioxidants, including ascorbic acid, alpha-carotene, beta-carotene, tocopherols (i.e., alpha-, beta-, gamma- and delta-tocopherol), vitamin K, vitamin Q10, or combinations thereof. Suitable 
Moore ‘187 did not explicitly disclose “the extracellular matrix composition consists of hyaluronic acid, collagen and glucosamine hydrochloride”, required by claim 5.
Minatelli ‘162 disclosed a method to treat and alleviate symptoms of joint pain in a patient includes administering a therapeutic amount of a dietary supplement composition comprising pro-inflammatory low molecular weight microbial fermented sodium hyaluronate fragments, glucosamine and Type II collagen in an oral dosage form. It is also relates to treating and alleviating joint pain and symptoms of osteoarthritis and/or rheumatoid arthritis. The glucosamine may be formed as glucosamine hydrochloride (HCL) or glucosamine sulfate. Studies using large animal models of osteoarthritis have shown that mild immunogenic Hyaluronic Acids with molecular weights within the range of 0.5-1.0 x 106 Da (Dalton) were generally more effective in reducing indices of synovial inflammation and restoring the rheological properties of SF (visco-induction) than non-immunogenic HA's with molecular weights >2.3 x 106 Da (page 3/23, [0002, 0006, and 0009]; page 4/23, [0016]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the mixture of 4 chondroprotective agents: chondriotin sulfate, hyaluronic acid, glucosamine, and collagen as taught by Moore ‘187 with combination of 3 cartilage or joint ingredients: sodium hyaluronate (or hyaluronic acid), glucosamine hydrochloride and Type II collagen in view of Minatelli ‘162 for treating and alleviating symptoms of osteoarthritis. One would have been motivated to do so because (a) Moore ‘187 teaches that chondriotin sulfate, hyaluronic acid, glucosamine, and collagen are chondroprotective agent, and (b) Minatelli ‘162 teaches that combination 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623